Citation Nr: 0709468	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a sacroiliac deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for a 
sacroiliac deformity and assigned a 10 percent disability 
evaluation effective from August 11, 2001.  The veteran 
appealed that decision, and the case was referred to the 
Board for appellate review.

The Board notes that the veteran originally filed her claim 
for service connection for a back disability in Syracuse, New 
York.  However, the RO in Buffalo, New York issued the August 
2001 rating decision, and the case was subsequently 
transferred to the jurisdiction of the RO in Detroit, 
Michigan, which issued the February 2003 Statement of the 
Case as well as the May 2003 Supplemental Statement of the 
Case and then certified the appeal to the Board.

The veteran was scheduled for a Board hearing at her local RO 
which was scheduled for March 2005; she did not appear 
without explanation or further request for a hearing.  

This case was previously before the Board in November 2005 at 
which time it was remanded for administrative due process 
matters and in order to schedule the veteran for a VA 
examination.  The actions requested in that remand have been 
undertaken and the case has returned to the Board and is 
ready for adjudication.  

As noted in the Board's remand, the veteran discussed her 
knee pain and gastrointestinal problems in her February 2003 
VA Form 9.  However, the August 2001 rating previously 
considered and denied her claims for service connection for 
bilateral knee pain and for colonic polyp, and the veteran 
did not file a timely notice of disagreement for those 
particular issues.  It is unclear as to whether the veteran 
intended to file an application to reopen her claims for 
service connection for bilateral knee pain and for colonic 
polyp.  However, those matters are not currently before the 
Board because they have not been prepared for appellate 
review. Accordingly, those matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's sacroiliac dysfunction has not been shown 
to be productive of moderate limitation of motion; muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position or severe with 
listing of the whole spine to opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

2.  When evaluated in 2001, forward flexion of the 
thoracolumbar spine was greater than 60 degrees and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees; the clinical evidence is negative 
for indications of muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
clinical evidence reveals no findings of scoliosis, reversed 
lordosis or abnormal kyphosis.

3.  Pain has not been clinically noted or demonstrated on 
range of motion testing; the clinical evidence does not 
reveal indications of weakened movement, excess fatigability, 
incoordination neurological impairment, loss of strength or 
muscle atrophy.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for sacroiliac 
dysfunction is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243, 5292, 5294, 5295 
(2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA notice letters were 
sent to the veteran in March 2003 and November 2005, after 
the claim had been adjudicated several times. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with 
letters in 2003 and 2005 which meet the notification 
requirements of the VCAA, prior to readjudicating her claim 
in a November 2006 Supplemental Statement of the Case (SSOC).  
Therefore, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the claim for an 
increased evaluation was readjudicated in a SSOC.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of her claim.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in letters dated in March 2003 
and November 2005, the RO informed the veteran that if she 
felt her service-connected back disorder had increased in 
severity beyond the rating assigned, she should submit 
current medical evidence to support her claim.

Regarding the second element, in those VCAA letters, the RO 
informed the veteran that it would obtain any VA medical 
records or any private medical records if the veteran 
completed a consent form for such records.  Accordingly, VA 
medical records dated from 2001 to 2006 are on file.

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
she wanted the RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to her claim.  In this regard, the RO has 
also informed the veteran in the rating decision, statement 
of the case, and supplemental statements of the case of the 
reasons for the denial of her claim and, in so doing, 
informed herof the evidence that was needed to substantiate 
that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate her claim 
for an increased rating, so the 4th element has been met and 
this matter was discussed in the May 2003 and November 2006 
SSOCs.  

Regarding the 5th element, i.e., the effective date of 
disability, this matter was discussed in the November 2006 
SSOC.  For the aforementioned reasons, VA has adequately 
addressed the effective date issue.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA medical records and an examination pertinent to the claim 
on appeal are in the claims file and have been reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  In compliance with the statutory requirements of 38 
U.S.C.A. § 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), 
the VA has provided the veteran and her representative with a 
SOC and SSOCs, informing them of the laws and regulations 
relevant to the veteran's claim and, in particular, what was 
needed to achieve a higher rating for her service-connected 
condition.  See Dingess, 19 Vet. App. at 473.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Factual Background

A rating decision dated in August 2001 granted service 
connection for sacroiliac dysfunction and assigned a 10 
percent disability evaluation effective from August 11, 2001, 
the day after the veteran's discharge from service.  That 
determination was based on a review of the veteran's service 
medical records, which revealed that she was treated for 
sacroiliac dysfunction and low back pain in service

A VA examination conducted in June 2001 indicated that the 
veteran complained of low back pain with intermittent 
radiation to the right leg.  Physical examination revealed 
that she had normal gait and station.  Range of motion 
testing of the lumbar spine revealed forward flexion from 0 
to 90 degrees; hyperextension from 0 to 15 degrees; and right 
and left lateral flexion from 0 to 35 degrees, described by 
the examiner as fully normal.  The veteran was able to move 
on and off the examination table without any difficulty.  
Tendon reflexes were normal bilaterally.  She had normal 
sensation and normal muscle strength in both lower 
extremities.  There was no evidence of any major muscle group 
atrophy or anatomical deformity of the lower extremities.  
Straight leg raising was normal to 90 degrees without 
difficulty.  The examiner concluded that the examination was 
normal and could not ascribe any physical diagnosis nor 
attribute any physical impairment in conjunction with the 
back. 

X-ray films of the lumbar spine taken in April 2002 revealed 
no significant osseous or articular abnormality involving the 
lumbar spine.  An August 2002 entry indicates that the 
veteran was seen for complaints of back pain with tingling 
and numbness of the right leg and foot.  An entry signed in 
October 2002 indicates that the veteran had been receiving 
physical therapy and taking Naproxen, which she believes had 
resulted in a 50% decrease in pain.  It was noted that an MRI 
(September 2002) had revealed a small central disc herniation 
at L5-S1, which could not account for her symptoms.  Another 
entry dated in October 2002 indicated that the veteran was 
treated for a diagnosis of low back pain with intermittent 
mechanical lumbar traction.  

A VA neurology consult record dated in June 2003 indicates 
that the veteran was seen for re-evaluation of low back pain.  
The veteran reported that her back was better.  On 
examination there was no back tenderness to pressure, 
although some mild sciatic notch tenderness was noted.  
Reflexes were symmetrical and brisk.  There was no paresis of 
any leg muscles.  An impression of improved low back pain 
with no evidence of radiculopathy was made.  

The veteran was scheduled for VA examinations in December 
2005 and February 2006, notice of the scheduled examinations 
was mailed to the appellant at her address of record and she 
was called by VA and reminded of the February 2006 
appointment.  She did not appear for either appointment and 
the record indicated that there appeared to be some possible 
problem relating to the veteran's address.  A third 
examination was scheduled for November 2006.  The record 
reflects that the veteran had notice of this examination and 
elected to cancel the examination without providing any 
explanation.  


Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that she is entitled to an increased 
evaluation for her sacroiliac deformity.  Specifically, she 
claims that the current evaluation assigned for her disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

The veteran is currently assigned a 10 percent disability 
evaluation for sacroiliac deformity pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5294 (2002).  Diagnostic Code 5294 was 
the code formerly used to evaluate sacro-iliac injury and 
weakness, which utilized the same rating criteria as 
Diagnostic Code 5295 (used for the evaluation lumbosacral 
strain), under which a 10 percent disability evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability evaluation is contemplated 
for a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability evaluation is 
warranted for a severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
medical evidence of intervertebral disc disease related to 
the veteran's service-connected sacroiliac deformity, such 
amendment is not relevant to the instant appeal.  

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243, and under the new 
regulation code 5294 no longer exists.  The Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2003, neither 
the RO nor the Board could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
November 2006 Supplemental Statement of the Case.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is slight, a 10 
percent rating is warranted; with moderate limitation of 
motion, a 20 percent evaluation is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5236 provides that 
sacroiliac injury and weakness should be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or  muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  See also 38 C.F.R. § 4.71a, Plate V (2006).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).

In considering the evidence of record under the older rating 
criteria found under Diagnostic Code 5294-5295, the Board 
concludes that the veteran is not entitled to an increased 
evaluation for her sacroiliac deformity.  Neither the 2001 
examination report nor any VA medical records dated from 2001 
to 2006 document muscle spasm on extreme forward bending, or 
in fact at all.  Moreover, the aforementioned evidence 
revealed no symptomatology consistent with loss of lateral 
spine motion, unilateral, in standing position.  Accordingly, 
a 20 percent evaluation is not warranted under DC 5294-5295.  
Similarly, the medical evidence of record does not show the 
veteran to have symptoms consistent with the criteria for the 
assignment of a 40 percent evaluation under DC 5294-5295, 
namely, listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's sacroiliac 
deformity.  The medical evidence of record does not show the 
veteran have moderate limitation of motion of the lumbar 
spine.  In this regard, range of motion testing of the lumbar 
spine conducted in 2002 revealed forward flexion to 90 
degrees; extension to 15 degrees; and lateral bending of 35 
degrees in each direction.  The examiner described the 
veteran's ranges of motion as entirely normal.  The Board 
notes that extension and side to side motion are clearly 
full, but it appears that some slightly decreased extension 
was shown.  However, at most the degree of limited motion 
shown is slight.  The record contains no subsequent range of 
motion test results.  

The Board notes that, as of 2001, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2006).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2006).  
Inasmuch as the 2001 range of motion findings revealed at 
least or more than full range of motion in all but extension 
(which showed only slight to moderate impairment in and of 
itself), the medical evidence of record indicates that the 
impairment overall is best described as slight.  Therefore, 
the Board finds that the veteran has not met the criteria for 
an increased evaluation under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a 20 percent rating is not 
warranted.  The veteran's forward flexion of the 
thoracolumbar spine is greater than 60 degrees (as measured 
in 2001), and her combined range of motion of the 
thoracolumbar spine, even without a measurement of range of 
motion for rotation, is greater than 120 degrees (again as 
measured in 2001).  Nor (as previously noted) is there is any 
indication of muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  
Further the clinical evidence reveals no findings of 
scoliosis, reversed lordosis or abnormal kyphosis.  In 
addition, there is no evidence of ankylosis of the spine, nor 
does the evidence show that the veteran has any associated 
neurological abnormalities.  See General Rating Formula, Note 
1.  Accordingly, the Board finds that a rating in excess of 
10 percent is not warranted under the General Rating Formula.  
38 C.F.R. § 4.71a, DC 5237.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca, with respect to 
possibility of whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5294-5295.  
The 2001 VA examination did not reveal that the veteran 
evidenced any pain on range of motion testing or otherwise.  
The evidence does not otherwise show any functional loss due 
to pain to warrant a rating in excess of 10 percent.  In 
particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
The clinical evidence is not demonstrative of functional loss 
due to fatigue, weakness, or lack of endurance, and the 
Schedule does not require a separate rating for pain alone.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In summary, when the ranges of motion in the back are 
considered together with the evidence relating to functional 
loss, to include the absence of findings of neurological 
deficits, muscle strength, and atrophy, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent.  DeLuca.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's sacroiliac dysfunction.

In the alternative, the Board also points out that the 
veteran failed to report for examinations scheduled for 
December 2005, February 2006, November 2006 without any 
explanation (the Board notes that adequate notice was not 
provided though in conjunction with the February 2006 
examination).  When the examination is scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2006).  Thus, 
although the claim has been denied on the merits, in the 
alternative, the claim for an increased rating for a 
sacroiliac deformity must also be denied pursuant to the 
aforementioned provisions of 38 C.F.R. § 3.655(b).

As discussed above, the veteran's failure to report for 
scheduled VA examinations has impeded the development of a 
more complete record, which might have provided a basis for 
the Board to grant the claim on appeal.  As has been held by 
the Court of Appeals for Veterans Claims, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996). "If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further cooperation from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


ORDER

An evaluation in excess of 10 percent for sacroiliac 
dysfunction is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


